Exhibit 10.2

[fhlbtrinityaddendumto_image1.gif]


ADVANCES AND SECURITY AGREEMENT


This Advances and Security Agreement ("Agreement") is made as of December 30,
2013_, between the Federal Home Loan Bank of Dallas ("Bank"), with its principal
office located at 8500 Freeport Parkway South, Suite 600, Irving, Texas 75063,
mailing address: P.O. Box 619026, Dallas, Texas 75261-9026 and Trinity Universal
Insurance Company, a Texas-domiciled property and casualty insurance company
("Borrower"), with its chief executive offices located at 12926 Gran Bay
Parkway, Jacksonville, Florida 32258.


WHEREAS, from time to time Borrower desires to obtain extensions of credit from
the Bank in accordance with the terms and conditions of this Agreement; and


WHEREAS, pursuant to the provisions of the Federal Home Loan Bank Act, as
amended from time to time (the "Act"), and the rules, regulations, statements of
policy, and guidelines of the Federal Housing Finance Board or any successor
entity now or hereafter in effect from time to time promulgated thereunder (the
"Regulations"), the Bank is authorized to extend credit to Borrower in
accordance with the credit policies and programs adopted by the Bank; and


WHEREAS, the Bank requires that all existing indebtedness of Borrower to the
Bank and all extensions of credit by the Bank to Borrower pursuant to this
Agreement be secured pursuant to this Agreement, and Borrower is willing to
provide such security;


NOW, THEREFORE, Borrower and the Bank agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.1. DEFINED TERMS. All capitalized terms in this Agreement shall have
the defined meanings where given, and the following terms shall have the
following meanings:
(a)"Advances" shall mean any and all loans, advances, overdrafts, or other
extensions of credit by the Bank to Borrower, including all loans, advances,
letters of credit, overdrafts, or extensions of credit heretofore, now, or
hereafter granted by the Bank to, or on behalf of or for the account of
Borrower.
(b)"Agreement" shall mean this Advances and Security Agreement, together with
any and all authenticated amendments, modifications, or restatements hereof as
may be duly entered into by the parties hereto and all documents or other
agreements incorporated herein by reference.

5/2005    Advances and Security Agreement    Page 1

--------------------------------------------------------------------------------



(c)"Capital Stock" shall mean all of the capital stock of the Bank held by the
Borrower and all payments that have been or hereafter are made on account of
subscriptions to and all declared and unpaid dividends on such capital stock.
(d)"Collateral" shall mean (i) all First Mortgage Collateral, Other Real Estate
Related Collateral, Capital Stock, Deposit Accounts, Securities, Small Business
Collateral, and Small Farm and Agri-Business Collateral, (ii) all property in
which Borrower has heretofore granted a security interest or has assigned,
transferred, or pledged to the Bank as collateral for Advances prior to the date
hereof, (iii) all other property as may be accepted by the Bank as collateral
from time to time pursuant to the terms hereof, (iv) all securities representing
undivided equity interests in any of the foregoing, (v) all accessions to,
substitutions for, and replacements and products of all of the foregoing, and
(vi) the proceeds, cash proceeds, and noncash proceeds of all of the foregoing,
including, without limitation, any of the foregoing that are acquired with any
cash proceeds of the foregoing.
(e)"Collateral Maintenance Level" shall mean one hundred percent (100%) of the
aggregate outstanding Indebtedness. The Bank may increase or decrease the
Collateral Maintenance Level as to all Indebtedness at any time.
(f)"Confirmation of Advance" shall mean a writing or transmission in electronic
or other form as may be determined by the Bank from time to time evidencing an
Advance.
(g)"Deposit Account" shall mean any and all of the deposit accounts of Borrower
with the Bank, including, without limitation, all cash and other funds therein.
(h)"Event of Default" shall be as defined in Section 4.1 hereof.
(i)"Fair Market Value" shall mean the fair market value of Collateral determined
in such manner as specified by the Bank from time to time.
(j)"First Mortgage Collateral" shall mean First Mortgage Documents and all
ancillary security agreements, policies and certificates of insurance or
guarantees, chattel paper, electronic chattel paper, evidences of recordation,
applications, underwriting materials, appraisals, notices, opinions of counsel,
loan servicing data, and all other electronically stored and written records or
materials relating to the loans evidenced or secured by First Mortgage
Documents.
(k)"First Mortgage Documents" shall mean all first mortgages and deeds of trust
relating to one-to-four family residential dwellings and multifamily residential
dwellings ("First Mortgages") and all promissory notes, bonds, or other
instruments evidencing loans secured thereby ("First Mortgage Notes") and any
endorsements and assignments thereof to Borrower.
(l)"Indebtedness" shall mean all indebtedness, obligations, and liabilities of
Borrower to the Bank arising under or pursuant to this Agreement and any other
agreements, including, without limitation, all Advances, all interest accruing
from time to time (including, without limitation, any interest which accrues
after the commencement of any receivership, bankruptcy, insolvency, or similar
proceeding with respect to Borrower, whether or not allowed or allowable as a
claim under any such proceeding), and all other amounts owed to the Bank under
this Agreement or any other agreement.
(m)“Other Real Estate Related Collateral” shall mean (i) all other items of real
estate related collateral, including without limitation, all mortgages, deeds of
trust, and security agreements relating to loans secured by commercial property,
home equity loans, home improvement loans, subordinate loans, mortgage warehouse
lines of credit, real estate construction loans, and other real estate related
loans, and (A) all promissory notes, bonds, or other instruments evidencing such
loans and lines of credit, (B) any endorsements and assignments thereof to
Borrower, and (C) all ancillary security agreements, policies and certificates
of insurance or guarantees, chattel paper, electronic chattel paper, evidences
of recordation, applications, underwriting materials, appraisals, notices,
opinions of counsel, loan servicing data, and all other electronically stored
and written records or materials relating to the loans evidenced or secured
thereby, excluding First Mortgage Collateral, Securities, Small Business
Collateral, and Small Farm and Agri-Business Collateral, (ii) all property
relating to Borrower’s management, collection, processing, accounting for,
monitoring, or servicing of loans and accounts, including, without limitation,
all checks, instruments, documents, certificates,

5/2005    Advances and Security Agreement    Page 2

--------------------------------------------------------------------------------



agreements, loan accounts, payments, chattel paper, electronic chattel paper,
collections, account statements, computer files, records, promissory notes,
endorsements, assignments, and loan servicing data, together with the rights,
remedies, and powers related thereto, and (iii) participations in or portions of
First Mortgage Collateral and other real estate related collateral as set forth
in clause (i) above.
(n)"Qualifying Collateral" shall mean (a) Collateral, other than Capital Stock,
Other Real Estate Related Collateral, Small Business Collateral, and Small Farm
and Agri-Business Collateral, that: (i) qualifies as security for Advances under
the terms and conditions of the Act and the Regulations and satisfies the
requirements that may be established by the Bank; (ii) is owned by Borrower free
and clear of any liens, encumbrances, or other interests other than the security
interest granted to or permitted by the Bank and the assignment to the Bank
hereunder; (iii) in the case of First Mortgage Collateral, has no payments which
are overdue by more than the number of days, if any, permitted by the Bank's
Member Products & Credit Policy, as amended, restated, or otherwise modified
from time to time, or any similar policy of the Bank and within the most recent
twelve (12) month period has not otherwise been in default (beyond the
applicable grace period with respect to such default, if any) which default has
not been cured in a manner acceptable to the Bank in its sole discretion; (iv)
in the case of First Mortgage Collateral, relates to residential real property
that is covered by fire and hazard insurance in an amount at least sufficient to
discharge the mortgage loan in full in case of loss and as to which all real
estate taxes are current; (v) in the case of First Mortgage Collateral, does not
secure any indebtedness on which any director, officer, employee, attorney, or
agent of Borrower or any Federal Home Loan Bank or the Federal Housing Finance
Board is personally liable unless the Board of Directors of the Bank has
specifically approved acceptance of such Collateral and the Federal Housing
Finance Board has endorsed such approval; and (vi) in the case of First Mortgage
Collateral, has not been classified as substandard, doubtful or loss by
Borrower's regulating authority or Borrower's management; and (b) Other Real
Estate Related Collateral, Small Business Collateral, and Small Farm and
Agri-Business Collateral that meets the requirements for First Mortgage
Collateral except for the requirements in clause (a)(ii) above in the case of
subordinate lien mortgages and except for the requirements in clause (a)(iv)
above in the case of mortgages on underdeveloped land and in the case of
commercial real estate property covered by fire and hazard insurance in an
amount at least sufficient to discharge the mortgage loan in full in case of
loss and as to which all real estate taxes are current.
(o)"Securities" shall mean mortgage-backed securities (including participation
certificates) issued or guaranteed by the Federal Home Loan Mortgage
Corporation, the Federal National Mortgage Association, or the Government
National Mortgage Association, obligations of or guaranteed by the United
States, United States government agency securities, privately-issued residential
mortgage-backed securities, and any other investment property delivered or
furnished to the Bank from time to time.
(p)“Small Business Collateral” shall mean loans to persons or entities owning or
operating small businesses and all promissory notes, mortgages, deeds of trust,
security agreements, bonds, instruments, endorsements, assignments, polices and
certificates of insurance, guarantees, evidences of recordations, applications,
underwriting materials, appraisals, notices, opinions of counsel, loan servicing
data, electronically stored and written records, agreements, chattel paper,
electronic chattel paper, and documents relating to, evidencing, or securing
such loans.
(q)“Small Farm and Agri-Business Collateral” shall mean loans to persons or
entities owning or operating small farms or agri-businesses and all promissory
notes, mortgages, deeds of trust, security agreements, bonds, instruments,
endorsements, assignments, polices and certificates of insurance, guarantees,
evidences of recordations, applications, underwriting materials, appraisals,
notices, opinions of counsel, loan servicing data, electronically stored and
written records, agreements, chattel paper, electronic chattel paper, and
documents relating to, evidencing, or securing such loans.
(r)“UCC” means the Uniform Commercial Code as in effect in the State of Texas or
any other state the laws of which are required to be applied in connection with
the issue of perfection of security interests hereunder.

5/2005    Advances and Security Agreement    Page 3

--------------------------------------------------------------------------------





Unless otherwise defined herein or the context otherwise requires, terms defined
in the UCC have the respective meanings provided in the UCC. The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the defined terms.


ARTICLE II


ADVANCES


SECTION 2.1. APPLICATION AND PROCEDURES FOR ADVANCES. Borrower may from time to
time request Advances and agrees to be bound by the terms and conditions
contained herein and by the Confirmation of Advance issued with respect to each
such Advance. Unless otherwise agreed to by the Bank, each Advance shall be made
by crediting the Deposit Account(s) of Borrower with the Bank.
SECTION 2.2. REPAYMENT OF ADVANCES. Borrower agrees to repay each Advance in
accordance with this Agreement and the terms and conditions of the Confirmation
of Advance and any other document evidencing such Advance. Unless otherwise
specified in any document evidencing an Advance, interest shall be paid on the
first business day of the month for the amount accrued through the last day of
the previous month and at maturity on the daily outstanding principal amount of
each Advance at the rate set forth in the Confirmation of Advance evidencing
such Advance; provided, however, interest shall be paid at maturity on the daily
outstanding principal amount of each Advance with a maturity date of thirty five
days or less at the rate set forth in the Confirmation of Advance evidencing
such Advance. Interest will be charged for each day that an Advance is
outstanding and will be computed on the basis of the actual number of days in
the year. Borrower shall pay to the Bank immediately and without demand,
interest on any past due principal of and interest on any Advance at the rate in
effect and being charged by the Bank from time to time on overdrafts on Deposit
Account(s) of its members. Borrower shall maintain in Deposit Account(s) with
the Bank an amount at least equal to the amounts then currently due and payable
to the Bank on outstanding Advances, and Borrower hereby authorizes the Bank to
debit such Deposit Account(s) for all amounts due and payable on any Advance and
for all other amounts due and payable hereunder. In the event that the collected
balance in such Deposit Account(s) is, at any time, insufficient to pay such due
and payable amounts, the Bank may without notice to Borrower apply any other
deposits, credits, or monies of Borrower then in the possession of the Bank to
the payment of such due and payable amounts. Borrower agrees that, in the event
any such debit results in such Deposit Account(s) being overdrawn, Borrower
shall pay overdraft charges and interest on the amount of the overdraft at the
rate in effect and being charged by the Bank from time to time on overdrafts on
Deposit Account(s) of its members. Upon maturity of any Advance, either by its
terms, by acceleration pursuant to this Agreement, or otherwise the Bank may
without notice to Borrower apply any credits, deposits, or monies of Borrower
then in the possession or custody and control of the Bank to the payment of
principal, interest, and other due and payable amounts in connection with such
Advance, including, without limitation, any prepayment fees owed in connection
with the repayment of that Advance. All payments with respect to Advances shall
be applied first to any fees or charges applicable thereto, then to interest due
thereon, and then to any principal amount thereof that is then due and payable.
SECTION 2.3. ADVANCES WITH RESPECT TO OUTSTANDING COMMITMENTS. In the event that
one or more commitments to make Advances to Borrower are outstanding at the time
of an Event of Default under Section 4.1 hereof ("Outstanding Commitments"), the
Bank may at its option make an Advance by crediting a special reserve account
with the Bank in an amount equal to the Outstanding Commitments. Amounts
credited to such special reserve account shall be utilized by the Bank for the
purpose of satisfying the obligations of the Bank under such Outstanding
Commitments. When all such obligations have expired or have been satisfied, the
Bank shall disburse the balance, if any, in such special reserve account first
to the satisfaction of any amounts

5/2005    Advances and Security Agreement    Page 4

--------------------------------------------------------------------------------



then due and owing by Borrower to the Bank and then to Borrower or its
successors in interest. Advances made pursuant to this Section 2.3 shall be
payable on demand and shall bear interest at the rate in effect and being
charged by the Bank from time to time on overdrafts on Deposit Account(s) of its
Borrowers. Nothing contained in this Section 2.3, however, shall be interpreted
to obligate the Bank to release funds or to fund an Outstanding Commitment in
the event Borrower is unable to satisfy the continued eligibility for funding
Advances or Collateral requirements of this Agreement or is otherwise in default
under this Agreement.


ARTICLE III


SECURITY AGREEMENT


SECTION 3.1. CREATION OF SECURITY INTEREST. As security for all Indebtedness and
Outstanding Commitments, Borrower hereby assigns, transfers, and pledges to the
Bank, and grants to the Bank a security interest in all of the Collateral,
including, without limitation, the First Mortgage Collateral, Capital Stock,
Deposit Accounts, Other Real Estate Related Collateral, Securities, Small
Business Collateral, and Small Farm and Agri-Business Collateral now owned or
existing or hereafter owned, acquired, or arising by Borrower, all payment
intangibles related to the foregoing, and all proceeds, cash proceeds, and
noncash proceeds of the foregoing. Without limitation of the foregoing and for
the avoidance of doubt, all property heretofore assigned, transferred, or
pledged by Borrower to the Bank or as to which Borrower has granted a security
interest to the Bank, as collateral for Advances prior to the date hereof is
Collateral hereunder. If, as, and when First Mortgage Collateral, Securities,
Small Business Collateral, Small Farm and Agri-Business Collateral, and Other
Real Estate Related Collateral is encumbered or disposed of by Borrower in the
ordinary course of the Borrower’s business and in conformity with the
requirements of Section 3.3 (a) hereof the security interest created hereunder
shall be automatically released.
SECTION 3.2. REPRESENTATIONS AND WARRANTIES OF BORROWER CONCERNING COLLATERAL.
Borrower represents and warrants to the Bank, as of the date hereof and as of
the date of each Advance hereunder, the following:
(a)Borrower owns and has good and marketable title to the Collateral free and
clear of any and all liens, claims, or encumbrances and has the right and
authority to grant a security interest in the Collateral and to subject all of
the Collateral to this Agreement.
(b)The information contained in any status report, schedule, or other documents
required hereunder and any other information given from time to time by Borrower
as to each item of Collateral is true, accurate, and complete in all material
respects.
(c)All of the Collateral meets the standards and requirements with respect
thereto from time to time established by the Bank, the Act, and the Regulations.
(d)To the best of Borrower's knowledge and belief, no part of any real property
or interest in real property that is the subject of mortgages included in the
Collateral contains or is subject to the effects of toxic or hazardous materials
or other hazardous substances (including those defined in the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, 42
U.S.C. sec. 9601, et. seq.; the Hazardous Materials Transportation Act, 49
U.S.C. sec. 1801, et. seq.; the Resource Conservation and Recovery Act, 42
U.S.C. sec. 6901, et. seq.; and in the regulations adopted and publications
promulgated pursuant to said laws, as such laws, regulations, and publications
may be amended, reformed, or otherwise modified from time to time) the presence
of which could subject the Bank or its successors and assigns to any liability
under applicable state or Federal law or local ordinance either at any time that
such property is pledged to the Bank or upon the enforcement by the Bank of its
security interest therein. Borrower hereby agrees to indemnify and hold the Bank
harmless against all costs, claims, expenses, damages, and liabilities resulting
in any way from the presence or effects of any such toxic or hazardous
substances or materials in, on, under, or emanating from any real property or
interest in real property that is

5/2005    Advances and Security Agreement    Page 5

--------------------------------------------------------------------------------



subject to or included in the Collateral or any other property in which the
Borrower has granted a security interest in favor of the Bank.
(e)The exact legal name of Borrower, the type and jurisdiction of organization
of Borrower, and the location of Borrower’s chief executive office, each as
stated in the first paragraph of this Agreement is true, accurate, and complete.
Except with thirty days’ prior written notice to the Bank, Borrower will not
change its name, its type and jurisdiction of organization, or the location of
its chief executive office.
(f)Borrower is in compliance with all laws, rules, regulations, and ordinances
applicable to or binding upon Borrower or the Collateral, including, without
limitation, the Truth in Lending Act and the Home Ownership and Equity
Protection Act (and Regulation Z promulgated thereunder), Equal Credit
Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Fair and Accurate Credit Transactions Act, Gramm-Leach-Bliley Financial Privacy
Act, anti-discrimination and fair lending laws, and all other federal and state
laws, regulations, orders, directives, or similar requirements intended for the
protection of consumers in connection with the extension of consumer credit,
except to the extent that the failure to comply therewith would not be
reasonably expected to (i) subject the Bank or its successors and assigns to any
liability under applicable state or federal law or local ordinance at any time
that Borrower grants a security interest in such property in favor of the Bank,
upon the enforcement by the Bank of its security interest therein, or at any
other time or (ii) have a material adverse effect on (A) the condition
(financial or otherwise), operations, business, assets, or liabilities of
Borrower, (B) the ability of Borrower to perform any material obligation under
this Agreement, or (C) the material rights and remedies of the Bank under this
Agreement. Borrower hereby agrees to indemnify and hold the Bank harmless
against all costs, claims, expenses, damages, and liabilities resulting in any
way from Borrower’s failure to comply with any laws, rules, regulations, or
ordinances applicable to or binding upon Borrower or the Collateral.
SECTION 3.3. COLLATERAL MAINTENANCE REQUIREMENTS.
(a)Borrower shall at all times maintain as Collateral an amount of Qualifying
Collateral that has a Fair Market Value that is at least equal to the Collateral
Maintenance Level. Borrower shall not assign, pledge, transfer, create any
security interest in, sell, or otherwise dispose of any Collateral or interest
therein if: (i) such Collateral has been or is required to be specified pursuant
to Section 3.4 hereof or is or is required to be held by or on behalf of the
Bank pursuant to Section 3.5 hereof, or the Bank has otherwise perfected its
security interest in such Collateral; or (ii) at the time of or immediately
after such action, Borrower is not or would not be in compliance with the
collateral maintenance requirements of the first sentence of this Section 3.3
(a) or there is any other Event of Default under this Agreement.
(b)Subject to the additional requirements set forth in Sections 3.4 and 3.5
hereof that may govern Collateral, Collateral shall be held by Borrower in trust
for the benefit of, and subject to the direction and control of, the Bank and
will be physically safeguarded by Borrower with at least the same degree of care
as Borrower uses in physically safeguarding its other property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry. Without limitation of the foregoing, Borrower shall take all action
necessary or desirable to protect and preserve the Collateral and the interest
of the Bank therein, including, without limitation, the maintaining of Insurance
on property securing First Mortgage Collateral (such policies and certificates
of insurance or guaranty relating to such First Mortgage Collateral are herein
called "Insurance"), the collection of payments under all mortgages and under
all Insurance, and otherwise assuring that all mortgages are serviced in
accordance with the standards of a reasonable and prudent servicer in the
industry. Borrower, as agent for the Bank, shall collect all payments when due
on all Collateral. If the Bank requires, Borrower shall hold all collections and
other proceeds of Collateral separate from the other monies of Borrower and
apply such collections to the reduction of Indebtedness as it becomes due;
otherwise the Bank consents to the use and disposition by Borrower of all such
collections in the ordinary course of Borrower’s business.
SECTION 3.4. SPECIFICATION AND SEGREGATION OF COLLATERAL.

5/2005    Advances and Security Agreement    Page 6

--------------------------------------------------------------------------------



(a)Upon demand by the Bank, or promptly at any time that Borrower becomes
subject to any mandatory collateral specification and segregation requirements
that may be established in writing by the Bank, and in either case promptly
after each valuation date established by the Bank, Borrower shall deliver to the
Bank a status report and accompanying schedules, all in the form prescribed by
the Bank, specifying and describing such amount of Qualifying Collateral as may
be necessary so that the Fair Market Value of the Qualifying Collateral so
specified meets or exceeds the Collateral Maintenance Level at all times. Each
First Mortgage Note evidencing First Mortgage Collateral shall be endorsed by
Borrower at such time as the Bank may request as follows: "Pay to the order of
the Federal Home Loan Bank of Dallas." All other First Mortgage Documents and
documents representing Securities, Small Farm and Agri-Business Collateral, and
Other Real Estate Related Collateral shall be marked and assigned to the Bank in
the foregoing manner or in such other manner as shall be specified by the Bank.
(b)Borrower shall physically segregate and hold in trust any First Mortgage
Collateral, Small Business Collateral, Small Farm and Agri-Business Collateral,
and Other Real Estate Related Collateral specified in each status report or
delivered pursuant to subsection (a) of this Section 3.4 from all other property
of Borrower in a manner satisfactory to the Bank. Borrower shall hold each First
Mortgage Document and each document, agreement, instrument, endorsement, and
assignment evidencing Other Real Estate Related Collateral which is a part of
such segregated Collateral in a separate file folder with each folder clearly
labeled with the loan identification number and the name of the mortgagor.
Borrower shall hold each document, agreement, instrument, endorsement, and
assignment evidencing Small Business Collateral or Small Farm and Agri-Business
Collateral which is a part of such segregated Collateral in a separate file
folder with each file folder clearly labeled with the loan identification number
and the name of the borrower. Each such file folder shall be clearly marked or
stamped with the statement: "The Mortgage, Deed of Trust, or Security Agreement,
as applicable, and the Note Relating to this Loan Have Been Assigned to the
Federal Home Loan Bank of Dallas."
(c)If requested by the Bank, Borrower shall provide, at its own expense, such
certifications by an independent certified public accountant or by another party
acceptable to the Bank as the Bank may request with respect to the compliance by
Borrower with the terms of Sections 3.3 and 3.4. All Securities and, unless
otherwise specified by the Bank, all other Collateral specified in such a status
report shall be delivered to the Bank or to a custodian designated by the Bank,
or in the case of uncertificated securities, transferred to the Bank in the
manner specified in Section 3.5 hereto.
SECTION 3.5. DELIVERY OF COLLATERAL.
(a)Upon demand by the Bank, or promptly at any time that Borrower becomes
subject to any mandatory collateral delivery requirements that may be
established in writing by the Bank, and in either case from time to time
thereafter, Borrower shall deliver to the Bank, or to a custodian designated by
the Bank, such Qualifying Collateral as may be necessary so that the Fair Market
Value of Qualifying Collateral held by the Bank, or such custodian, meets or
exceeds the Collateral Maintenance Level at all times. Collateral delivered to
the Bank shall be endorsed or assigned in recordable form by Borrower to the
Bank. Unless otherwise specified in writing by the Bank, such endorsements or
assignments may be in blanket form provided that, in the case of First Mortgage
Collateral, Small Business Collateral, Small Farm and Agri-Business Collateral,
and Other Real Estate Related Collateral, there shall be separate endorsements
and assignments for each county or recording district in which the real property
secured by such First Mortgage Collateral, Small Business Collateral, Small Farm
and Agri-Business Collateral, or Other Real Estate Related Collateral is
located. Concurrently with the initial delivery under this Section 3.5 of
Collateral and promptly after each subsequent valuation date established by the
Bank, and at such other times as the Bank may request, Borrower shall deliver to
the Bank a status report and accompanying schedules, all in the form prescribed
by the Bank and dated as of the then most recent valuation date, describing the
Collateral held by the Bank or its custodian.
(b)With respect to uncertificated securities pledged to the Bank as Securities
or other property offered as collateral by Borrower to the Bank and as may be
accepted by the Bank as

5/2005    Advances and Security Agreement    Page 7

--------------------------------------------------------------------------------



collateral from time to time pursuant to the terms hereof, the delivery
requirements contained in this Agreement shall be satisfied by the Bank becoming
the registered owner of such securities or the issuer of such securities having
agreed that it will comply with instructions originated by the Bank without
further consent by Borrower, such transfer to be effected in such manner and to
be evidenced by such documents as specified by the Bank.
(c)Borrower agrees to pay the Bank such reasonable fees and charges as may be
assessed by the Bank to cover the overhead and other costs of the Bank relating
to the receipt, holding, redelivery, and reassignment of Collateral, and to
reimburse the Bank upon request for all recording fees and other reasonable
expenses, disbursements, and advances incurred or made by the Bank in connection
therewith, including reasonable compensation and the expenses and disbursements
of any custodian that may be appointed by the Bank hereunder, and the agents and
legal counsel of the Bank and of such custodians.
SECTION 3.6. WITHDRAWAL OR REASSIGNMENT OF COLLATERAL. Upon approval by the Bank
and receipt by the Bank of written documents in the form specified by the Bank
constituting (i) a request from Borrower for the withdrawal or reassignment of
Collateral that has been specified pursuant to Section 3.4 hereof or has been
delivered pursuant to Section 3.5 hereof, or as to which the Bank has otherwise
perfected its security interest, (ii) a detailed listing of the Collateral to be
withdrawn or reassigned, and (iii) a certificate of a duly authorized officer of
Borrower certifying that the Fair Market Value of the Qualifying Collateral that
is specified and pledged to or will be held by the Bank, as appropriate, after
such withdrawal or reassignment will not be less than the Collateral Maintenance
Level, the Bank shall promptly redeliver or reassign to Borrower the Collateral
specified in said certificate of such duly authorized officer. Notwithstanding
anything to the contrary herein contained, while an Event of Default hereunder
shall have occurred and be continuing, the Bank will not be required to honor
any request for withdrawal or reassignment of any Collateral.
SECTION 3.7. REPORTS, COLLATERAL AUDITS, AND ACCESS.
(a)If the Fair Market Value of Qualifying Collateral owned by Borrower, free and
clear of any liens, security interests, or encumbrances other than any lien,
security interest, or encumbrance in favor of the Bank, shall at any time fall
below the Collateral Maintenance Level or if Borrower becomes aware of, or has
reason to believe that a contingency exists, which with the lapse of time,
giving of notice, or both could result in Borrower failing to maintain
Qualifying Collateral in an amount that has a Fair Market Value at least equal
to the Collateral Maintenance Level, Borrower shall immediately notify the Bank.
Borrower shall furnish to the Bank annually and at such other times as the Bank
may request, an audit report prepared by the Bank, if the Bank in its sole
discretion chooses to prepare such audit report, or an external independent
auditor of Borrower in accordance with generally accepted auditing standards
certifying that Borrower owns, free and clear of any liens, security interests,
or encumbrances, other than liens, security interests, or encumbrances in favor
of the Bank, Qualifying Collateral with a Fair Market Value at least equal to
the Collateral Maintenance Level. If Borrower is required to specify and pledge
or deliver Collateral pursuant to Sections 3.4 and 3.5 hereof, such audit report
shall refer only to such Qualifying Collateral that is so specified, pledged,
delivered, or held by the Bank as of the date of such audit report. If requested
by the Bank, Borrower shall furnish to the Bank a written report covering such
matters regarding the Collateral as the Bank may require, including, without
limitation: listings of First Mortgages and Securities and unpaid principal
balances thereof; and certifications concerning the status of payments of First
Mortgages and of taxes and Insurance on properties securing First Mortgages

5/2005    Advances and Security Agreement    Page 8

--------------------------------------------------------------------------------



and Other Real Estate Related Collateral. If so requested by the Bank, Borrower
shall promptly report to the Bank any event that reduces the principal balance
of any First Mortgage or Security by five percent (5%) or more, whether by
payment, prepayment, foreclosure sale, Insurance or guaranty payment, or
otherwise. Borrower shall give the Bank access at all reasonable times to
Collateral in the possession of Borrower and to the books and records of account
of Borrower relating to such Collateral for the purpose of permitting the Bank
to examine, verify, or reconcile the Collateral and the reports of Borrower to
the Bank thereon.
(b)All Collateral and the maintenance by Borrower of Qualifying Collateral in an
amount that has a Fair Market Value at least equal to the Collateral Maintenance
Level shall be subject to audit and verification by or on behalf of the Bank.
Such audits and verifications may occur without notice by the Bank during normal
business hours of Borrower or upon reasonable notice at such other times as the
Bank may reasonably request. Borrower shall provide access to, and shall make
adequate working facilities available to, the representatives or agents of the
Bank for the purposes of such audits and verifications. Borrower agrees to pay
to the Bank such reasonable fees and charges as may be assessed by the Bank to
cover overhead and other costs relating to such audits and verifications.
SECTION 3.8. ADDITIONAL DOCUMENTATION. Borrower shall make, execute, record, and
deliver to the Bank such financing statements, notices, assignments, listings,
powers of attorney, and other instruments with respect to the Collateral and the
security interest of the Bank therein all in such form as the Bank may require.
To the extent permitted by applicable law, Borrower hereby irrevocably
authorizes the Bank to file, in the name of Borrower or otherwise and without
the signature or other separate authorization or authentication of Borrower
appearing thereon, such UCC financing statements (including, without limitation,
continuations and amendments) and in such jurisdictions as the Bank may deem
necessary or appropriate to perfect or maintain the perfection of the security
interest of the Bank. Borrower hereby irrevocably authorizes the Bank to file
financing statements (including, without limitation, continuations and
amendments) with respect to any Collateral describing the Collateral covered
thereby as “all of the debtor’s personal property and assets” or words to
similar effect, notwithstanding that such description may be broader in scope
than the Collateral described in this Agreement. Borrower agrees that a
photocopy, electronic or other reproduction of this Agreement or of a financing
statement is sufficient as a financing statement. Borrower shall pay the cost
of, or incidental to, any recording or filing of any financing statements
(including, without limitation, continuations and amendments) or other
assignment documents concerning the Collateral.
SECTION 3.9. RESPONSIBILITY OF THE BANK AS TO COLLATERAL. The duty of the Bank
as to the Collateral shall be solely to use reasonable care in the custody and
preservation of the Collateral in its possession, which shall not include (i)
any steps necessary to preserve rights against other parties with a prior
position or (ii) the duty to send notices, perform services, or take any action
in connection with the collection or management of the Collateral. The Bank
shall not have any responsibility or liability for the form, sufficiency,
correctness, genuineness, or legal effect of any instrument or document
constituting a part of the Collateral, or any signature thereon or the
description or misdescription or value of property represented, or purported to
be represented, by any such document or instrument. Borrower agrees that any and
all Collateral may be removed by the Bank from the state or location where
situated, and may there be dealt with by the Bank as provided in this Agreement.

5/2005    Advances and Security Agreement    Page 9

--------------------------------------------------------------------------------



SECTION 3.10. RIGHTS OF THE BANK AS TO COLLATERAL; POWER OF ATTORNEY. At any
time or times, at the expense of Borrower, the Bank may in its sole discretion,
after the occurrence of an Event of Default, in its own name or in the name of
its nominee or of Borrower, do any or all things and take any and all actions
that are pertinent to the protection of the interest of the Bank hereunder and
that are lawful under the laws of the State of Texas or any other State or
jurisdiction the laws of which shall apply to (i) the attachment and perfection
of a security interest of the Bank hereunder or (ii) the enforcement of the
Bank’s rights hereunder, including, but not limited to, the following:
(a)Terminate any consent given hereunder;
(b)Notify obligors on any Collateral to make payments thereon directly to the
Bank;
(c)Endorse any Collateral in the name of Borrower;
(d)Enter into any extension, compromise, settlement, or other agreement relating
to or affecting any Collateral;
(e)Take any action Borrower is required or permitted to take or that is
otherwise necessary to (i) sign and record a financing statement or otherwise
perfect a security interest in any or all of the Collateral; or (ii) obtain,
preserve, protect, enforce, or collect the Collateral;
(f)Take control of any funds or other proceeds generated by the Collateral and
use the same to reduce Indebtedness as it becomes due (or hold the same as
additional Collateral); and
(g)Cause the Collateral to be transferred to the Bank’s name or the name of its
nominee.
Borrower hereby appoints the Bank as its true and lawful attorney, for and on
behalf of Borrower and in its name, place and stead, to prepare, execute, and
record endorsements and assignments to the Bank and its successors and assigns
and grants to the Bank as such attorney full power and authority to do or
perform every lawful act necessary or proper in connection therewith as fully as
the Borrower might or could do. Borrower hereby ratifies and confirms all that
the Bank shall lawfully do or cause to be done by virtue of this special
power-of-attorney set forth in this Section 3.10. This special power-of-attorney
is granted for a period commencing on the date hereof and continuing until the
discharge of all Indebtedness and all obligations of Borrower hereunder
regardless of any Event of Default, is coupled with an interest, and is
irrevocable for the period granted.
SECTION 3.11. SUBORDINATION OF OTHER LOANS TO COLLATERAL. Borrower hereby agrees
that all First Mortgage Notes that are part of the First Mortgage Collateral and
any notes securing personal property or other property (collectively, the
"Pledged Notes") shall have priority in right and remedy over any claims,
however evidenced, for other loans, whenever made, that are secured by mortgages
or security agreements on the property securing the Pledged Notes. The Pledged
Notes shall be satisfied out of the property or proceeds thereof covered by such
mortgages or security agreements before recourse to such property may be
obtained for the repayment of such other loans. To this end, Borrower hereby
subordinates the lien and security interests of such mortgages and security
agreements with respect to such other loans to the lien and security interests
of such mortgages and security agreements with respect to the Pledged Notes.
Borrower further agrees to retain possession of any promissory notes evidencing
such other loans and not to pledge, assign, or transfer the same, except that
(if otherwise qualified) the same may be pledged to the Bank as part of the
Collateral.

5/2005    Advances and Security Agreement    Page 10

--------------------------------------------------------------------------------



SECTION 3.12. NOTARIAL ENDORSEMENTS AND PARAPHS OF PARAPHED NOTES; NOTES NOT
PARAPHED. Borrower agrees that to the extent any Collateral consists of First
Mortgage Notes or any other promissory notes delivered to the Bank that are
payable to the order of Borrower and paraphed for identification with First
Mortgages or any other mortgages also secured by property located in Louisiana
(such First Mortgages and such other mortgages secured by property located in
Louisiana, herein the “Louisiana Mortgages” and such First Mortgages Notes and
other promissory notes that are secured by Louisiana Mortgages, herein the
“Louisiana Notes”), then Borrower shall endorse such Louisiana Notes payable to
the order of Bank (or bearer) pursuant to notarial acts of endorsement
(“Notarial Endorsement”) and cause the notary public before whom the Notarial
Endorsement is executed to paraph the various Louisiana Notes for identification
with the Notarial Endorsement. The Notarial Endorsement shall be delivered to
the Bank contemporaneously with the delivery of the Louisiana Notes.
Borrower further agrees that to the extent any Collateral consists of Louisiana
Notes that are not paraphed for identification with the Louisiana Mortgages and
that are secured by Louisiana Mortgages, Borrower shall endorse such Louisiana
Notes and shall execute an Assignment of Note and Mortgage in authentic form
assigning the Louisiana Notes and all of Borrower’s interest in and to the
Louisiana Mortgages to the Bank. The Assignment of Note and Mortgage shall be
delivered to the Bank contemporaneously with the delivery of the Louisiana
Notes.


ARTICLE IV


DEFAULT; REMEDIES


SECTION 4.1. EVENTS OF DEFAULT; ACCELERATION. Upon the occurrence of and during
the continuation of any of the following events or conditions of default ("Event
of Default"), the Bank may at its own option declare all Indebtedness and
accrued interest thereon, including any prepayment fees and charges that are
provided for in the event of the payment of an Advance before the date(s)
scheduled for repayment, to be immediately due and payable without presentment,
demand, protest, or any further notice:
(a)The failure of Borrower to pay when due the interest on or the principal of
any Advance;
(b)The failure of Borrower to perform any promise or obligation or to satisfy
any condition or liability contained herein, in any Confirmation of Advance, or
in any other agreement to which Borrower and the Bank are parties;
(c)Evidence coming to the attention of the Bank that any representation,
statement, or warranty made or furnished in any manner to the Bank by or on
behalf of Borrower in connection with any Advance, any specification of
Qualifying Collateral, or any certification of Fair Market Value was false in
any material respect when made or furnished;
(d)The issuance of any tax levy, seizure, attachment, garnishment, levy of
execution, or other legal process with respect to the Collateral;
(e)Any suspension of payment by Borrower to any creditor of sums due or the
occurrence of any event that results in acceleration of the maturity of any
indebtedness of Borrower to others under any obligation, security agreement,
indenture, loan agreement, or comparable undertaking;
(f)The appointment of a conservator or receiver for Borrower or any subsidiary
of Borrower or the property of Borrower; entry of an order for relief against
Borrower or any subsidiary of Borrower under the federal bankruptcy laws; entry
of a judgment or decree adjudicating Borrower

5/2005    Advances and Security Agreement    Page 11

--------------------------------------------------------------------------------



or any subsidiary of Borrower insolvent; commencement of a case or other
proceeding by or against Borrower or any subsidiary of Borrower seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or similar law now or hereafter in effect; or
an assignment by Borrower or any subsidiary of Borrower for the benefit of
creditors;
(g)The sale by Borrower of all or a material part of the assets of Borrower or
the taking of any other action by Borrower to liquidate or dissolve;
(h)The cessation of Borrower to be a type of institution that is eligible under
the Act to become a Borrower of the Bank; or in the case of member borrowers,
termination of the membership of Borrower in the Bank;
(i)Merger, consolidation, or other combination of Borrower with an entity that
is not a member of the Bank or is not otherwise eligible to borrow from the Bank
if such non-member or non-eligible entity is the surviving entity;
(j)The Bank reasonably and in good faith determines that a material adverse
change has occurred in the financial condition of Borrower from the time of the
making of any Advance or from the condition of Borrower as theretofore most
recently disclosed to the Bank; or
(k)The Bank reasonably and in good faith deems itself insecure even though
Borrower is not otherwise in default.
SECTION 4.2. REMEDIES. Upon the occurrence of any Event of Default, the Bank
shall have all of the rights and remedies provided by applicable law, which
shall include, without limitation, all of the remedies of a secured party under
the UCC. In addition, the Bank may take immediate possession of any of the
Collateral or any part thereof wherever the same may be found. The Bank is
irrevocably authorized to foreclose upon the Collateral, in whole or in part,
and to thereupon cause such Collateral to be seized and sold under either
executory or ordinary proceedings at the Bank’s sole option, without appraisal,
in either its entirety or in lot. The Bank may sell, assign, and deliver the
Collateral or any part thereof at public or private sale (at the sole option of
the Bank), without recourse to judicial proceedings and without demand,
appraisal, advertisement or notice of any kind, all of which are expressly
waived to the fullest extent permitted by law, for such price as the Bank deems
appropriate without any liability for any loss due to a decrease in the market
value of the Collateral during the period held. The Bank shall have the right to
purchase all or part of the Collateral at such public or private sale free of
any right of redemption on the part of Borrower which right is expressly waived
and released to the fullest extent permitted by law. If the Collateral includes
insurance or securities that will be redeemed by the issuer upon surrender, or
any accounts or deposits in the possession of the Bank, the Bank may realize
upon such Collateral without notice to Borrower. If any notification of intended
disposition of any of the Collateral is required by applicable law, such
notification shall be deemed reasonable and properly given if mailed, postage
prepaid, at least five (5) days before any such disposition to the principal
address of Borrower appearing on the records of the Bank. The Bank shall be
entitled to receive the proceeds from any sale of the Collateral by preference
and priority over all other parties. The proceeds of any sale shall be applied
in the order that the Bank, in its sole discretion, may choose. Borrower agrees
to pay all costs and expenses of the Bank in the collection of the Indebtedness
and enforcement of the rights and remedies of the Bank in case of default,
including, without limitation, reasonable attorney’s fees. The Bank, at its
discretion, may apply any surplus after payment of the Indebtedness, provision
for repayment to the Bank of any amounts to be paid or advanced under
Outstanding Commitments, and all costs of collection and enforcement to third
parties, without recourse to the Bank, claiming a secondary security interest in
the Collateral, with any remaining surplus paid to Borrower. Borrower shall be
liable to the Bank for any deficiency remaining.


ARTICLE V


GENERAL REPRESENTATIONS AND WARRANTIES BY BORROWER



5/2005    Advances and Security Agreement    Page 12

--------------------------------------------------------------------------------



SECTION 5.1. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to
the Bank, as of the date hereof and as of the date of each Advance hereunder,
each of the following:
(a)Borrower is not now, and neither the execution of nor the performance of any
of the transactions or obligations of Borrower under this Agreement shall, with
the passage of time, the giving of notice or otherwise, cause Borrower to be:
(i) in violation of its charter or articles of incorporation, bylaws, the Act,
the Regulations, any other law or administrative regulation or order, or any
court decree; or (ii) in default under or in breach of any indenture, contract,
or other instrument to which Borrower is a party or by which it or any of its
property is bound.
(b)Borrower has full corporate power and authority and has received all
corporate and governmental authorizations and approvals as may be required to
enter into and perform its obligations under this Agreement and to borrow each
Advance.
(c)The information given by Borrower in any document provided, or in any oral
statement made, in connection with an application or request for an Advance, is
true, accurate, and complete in all material respects.


ARTICLE VI


MISCELLANEOUS


SECTION 6.1. ASSIGNMENT. Borrower hereby gives the Bank the full right, power,
and authority to pledge, assign, or negotiate to any person or entity, with or
without recourse, all or any part of the Indebtedness or participations therein,
and to the extent permitted by law, the Bank may assign or transfer all or any
part or right, title, and interest of the Bank in and to this Agreement and may
assign and deliver the whole or any part of the Collateral to the transferee,
which shall succeed to all of the powers and rights of the Bank in respect
thereof, and the Bank shall thereafter be forever relieved and fully discharged
from any liability or responsibility with respect to the transferred Collateral.
In the event of any such pledge or assignment, all references herein to the
"Bank" shall be read to refer also to the pledgee or assignee, as the case may
be. Borrower may not assign or transfer any of its rights or obligations
hereunder without the express prior written consent of the Bank.
SECTION 6.2. INTENTIONALLY LEFT BLANK
SECTION 6.3. DISCRETION OF THE BANK TO GRANT OR DENY ADVANCES AND COMMITMENTS.
Nothing contained herein or in any documents describing or setting forth the
credit program or policy of the Bank shall be construed as an agreement or
commitment on the part of the Bank to grant Advances or extend commitments
hereunder, the right and power of the Bank in its discretion to either grant or
deny any Advance or commitment requested hereunder being expressly reserved.
SECTION 6.4. AMENDMENT; WAIVERS. No modification, amendment, or waiver of any
provision of this Agreement or consent to any departure therefrom shall be
effective unless executed by the party against whom such change is asserted and
shall be effective only in the specific instance and for the purpose for which
given. “Executed” as used in this Section 6.4 means that a person has signed or
executed or otherwise adopted a symbol, or encrypted or similarly processed a
record in whole or in part, with the present intent of the authenticating person
to identify the person and to adopt or accept a record on behalf of Borrower. No
notice to or demand on Borrower in any case shall entitle Borrower to any other
or further notice or demand in the same or similar or other circumstances. Any
forbearance, failure, or delay by the Bank in the exercise of any right, power,
or remedy hereunder shall not be deemed to be a waiver thereof, and any single
or partial exercise by the Bank of any right, power, or remedy hereunder shall
not preclude the further exercise thereof. Without limiting the generality of
Section 6.3 or the foregoing provisions of this Section 6.4, the

5/2005    Advances and Security Agreement    Page 13

--------------------------------------------------------------------------------



making of any Advance after the occurrence or during the continuance of an Event
of Default (whether or not known to the Bank) shall not be deemed to be a waiver
of such Event of Default or any right, power, or remedy hereunder and shall not
preclude the further exercise thereof. Every right, power, and remedy of the
Bank shall continue in full force and effect until specifically waived by the
Bank in writing.
SECTION 6.5. JURISDICTION; LEGAL FEES. In any action or proceeding brought by
the Bank or Borrower in order to enforce any right or remedy under this
Agreement, the parties hereby consent to, and agree that they will either (i)
submit to the jurisdiction of the United States District Court for the Northern
District of Texas or, if such action or proceeding may not be brought and
maintained in such court, the jurisdiction of an appropriate District Court for
the State of Texas, County of Dallas, or (ii) if the parties mutually agree,
submit any disagreement arising out of this Agreement to arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, in effect from time to time. Borrower agrees that if any action or
proceeding is brought by Borrower seeking to obtain any legal or equitable
relief against the Bank under or arising out of this Agreement or any
transaction contemplated hereby, and such relief is not granted by the final
decision, after judgment of any and all appeals has been entered or the time
period to appeal a decision has expired, of a court of competent jurisdiction,
Borrower shall pay all attorneys' fees and other costs incurred by the Bank in
connection therewith.
SECTION 6.6. NOTICES. Except as otherwise provided for in this Agreement, any
notice, advice, request, consent, or direction given, made, or withdrawn
pursuant to this Agreement shall be given in writing or by a transmission in
electronic or other form, and shall be deemed to have been duly given to and
received by a party hereto when it shall have been mailed to such party at its
address given above by first class mail, or if given by hand or by a
transmission in electronic or other form when actually received by such party at
its principal office, chief executive office, or as otherwise designated. Any
notice by the Bank to Borrower pursuant to Section 3.4(a) or 3.5(a) hereof may
be oral and shall be deemed to have been duly given to and received by Borrower
at the time of the oral communication.
SECTION 6.7. TAPE RECORDING. Borrower consents and agrees that all telephone
conversations or data transmissions between Borrower and its agents and the Bank
may be recorded and retained by either party by use of any reasonable means.
Borrower agrees to indemnify and hold the Bank harmless against any and all
liability that the Bank may incur as a result of such recordings.
SECTION 6.8. PRIVACY. The Bank shall use and disclose nonpublic personal
information (as defined in the Gramm-Leach-Bliley Act and related regulations)
received from Borrower only to the extent necessary to allow the Bank to provide
Borrower the products and services offered by the Bank or to the extent covered
by a statutory exception authorized by the Gramm-Leach-Bliley Act and related
regulations.
SECTION 6.9. SIGNATURE OF BORROWER. The Secretary, Assistant Secretary,
Treasurer, or Assistant Treasurer of Borrower shall from time to time certify to
the Bank on forms provided by the Bank the names and specimen signatures of the
persons authorized to apply on behalf of Borrower to the Bank for Advances and
otherwise act for and on behalf of Borrower in accordance with this Agreement.
Such certifications are incorporated herein and made a part of this Agreement
and shall continue in effect until expressly revoked by Borrower,
notwithstanding that subsequent certifications may authorize additional or
different persons to act for and on behalf of Borrower.
SECTION 6.10. APPLICABLE LAW; SEVERABILITY. IN ADDITION TO THE TERMS AND
CONDITIONS SPECIFICALLY SET FORTH HEREIN AND IN ANY CONFIRMATION OF ADVANCE
BETWEEN THE BANK AND BORROWER, THIS AGREEMENT AND ALL ADVANCES GRANTED AND
COMMITMENTS EXTENDED UNDER THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES INCLUDED
THEREIN. NOTWITHSTANDING THE FOREGOING, THE UCC, WITHOUT GIVING EFFECT TO THE

5/2005    Advances and Security Agreement    Page 14

--------------------------------------------------------------------------------



CHOICE OF LAW PRINCIPLES INCLUDED THEREIN, SHALL BE DEEMED APPLICABLE TO THIS
AGREEMENT AND TO ANY ADVANCE HEREUNDER AND SHALL GOVERN THE ATTACHMENT AND
PERFECTION OF ANY SECURITY INTEREST GRANTED HEREUNDER. IN THE EVENT THAT ANY
PORTION OF THIS AGREEMENT CONFLICTS WITH APPLICABLE LAW, SUCH CONFLICT SHALL NOT
AFFECT ANY OTHER PROVISION OF THIS AGREEMENT THAT CAN BE GIVEN EFFECT WITHOUT
THE CONFLICTING PROVISION, AND TO THIS END THE PROVISIONS OF THIS AGREEMENT ARE
DECLARED TO BE SEVERABLE.
SECTION 6.11. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the authorized and permitted successors and assigns of
Borrower and the Bank.
SECTION 6.12. ENTIRE AGREEMENT; AMENDMENT AND RESTATEMENT. THIS AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR (INCLUDING, WITHOUT LIMITATION, THE EXISTING
AGREEMENT, IF ANY, AS DEFINED BELOW), CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO. To the extent Borrower and the Bank have entered into an
Advances, Specific Collateral Pledge and Security Agreement with Blanket
Floating Lien, an Advances, Collateral Pledge and Security Agreement with
Delivery, or an Advances, Collateral Pledge and Security Agreement prior to the
date hereof (the “Existing Agreement”), (a) this Agreement amends and restates
in its entirety the Existing Agreement, (b) this Agreement does not extinguish
the indebtedness, liabilities, and obligations of Borrower outstanding in
connection with the Existing Agreement nor does it constitute a novation with
respect to such indebtedness, liabilities, and obligations of Borrower, (c) all
indebtedness, liabilities, and obligations of Borrower under the Existing
Agreement are renewed and continued and hereafter shall be payable in accordance
with this Agreement; provided, however, for matters relating to the accrual and
payment of interest and fees and relating to indemnification arising prior to
the effective date of this Agreement, the terms of the Existing Agreement shall
control and are hereby ratified and confirmed, (d) this Agreement shall not
result in or constitute a waiver of or a release, discharge, or forgiveness of
any amount payable pursuant to the Existing Agreement, (e) all security
interests and liens previously granted by Borrower pursuant to the Existing
Agreement are hereby renewed and continued, and all such security interests and
other liens shall remain in full force and effect as security for all
indebtedness, liabilities, and obligations of Borrower to the Bank, (f) any
default thereunder shall constitute an Event of Default hereunder, and (g)
Collateral furnished pursuant to this Agreement shall also secure all
indebtedness, liabilities, and obligations of Borrower to the Bank under the
Existing Agreement.
SECTION 6.13. MAXIMUM RATE. No interest rate specified in this Agreement shall
at any time exceed the maximum rate of nonusurious interest under applicable law
that the Bank may charge Borrower (the “Maximum Rate”). In the event the Bank
ever receives, collects, or applies as interest any sum which is in excess of
the Maximum Rate, such amount which would be in excess of the Maximum Rate shall
be applied as a payment and reduction of the principal of the Advances; and, if
the principal of the Advances has been paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest paid
or payable exceeds the Maximum Rate, Borrower and the Bank shall, to the extent
permitted by applicable law, (a) characterize any non-principal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the Advances so that interest for the entire term
does not exceed the Maximum Rate.
SECTION 6.14. CAPTIONS AND HEADINGS. The captions and headings in this Agreement
are for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.

5/2005    Advances and Security Agreement    Page 15

--------------------------------------------------------------------------------



SECTION 6.15. FURTHER ASSURANCES. Borrower shall execute such additional
documents and take such other actions as the Bank may reasonably request to
effectuate the intent of this Agreement.
SECTION 6.16. EXECUTION. This Agreement may be executed in any number of
counterparts, on telecopy counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.



5/2005    Advances and Security Agreement    Page 16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and the Bank, each acting through its respective
duly authorized representative(s), have caused this Agreement to be signed in
their names and delivered as of the date first above written.






Trinity Universal Insurance Company            
Full Corporate Name of Borrower




December 31__________________________________________
Fiscal Year End






/s/ Christopher L. Moses__________________________________
Authorized Signature






Christopher L. Moses Assistant Treasurer            
Typed Name & Title of Signer






_______________________________________________________
Authorized Signature






_______________________________________________________
Typed Name & Title of Signer






FEDERAL HOME LOAN BANK OF DALLAS




/s/ Gustavo Molina________________________________________
Authorized Signature






Gustavo Molina, SVP______________________________________
Typed Name & Title of Signer

5/2005    Advances and Security Agreement    Page 17

--------------------------------------------------------------------------------



[fhlbtrinityaddendumto_image1.gif]
ADDENDUM TO ADVANCES AND SECURITY AGREEMENT


This Addendum to Advances and Security Agreement (“Addendum”) is made as of
December 31, 2013, between the Federal Home Loan Bank of Dallas (“Bank”), with
its principal office located at 8500 Freeport Parkway South, Suite 600, Irving,
Texas 75063, and Trinity Universal Insurance Company, a [type of organization]
(“Borrower”), with its chief executive office located at 12926 Green Bay Parkway
West, Jacksonville, Florida 32258 and amends the Advances and Security Agreement
(“Agreement”) dated as of December 30, 2013 between the Borrower and Bank.
Unless otherwise defined herein, capitalized terms have the meaning assigned to
such terms in the Agreement.


WHEREAS, Borrower desires to only pledge and grant a security interest in
collateral delivered to Bank from time to time and certain other collateral as
described in this Addendum;


WHEREAS, Borrower has requested that Bank not file a UCC financing statement in
the name of Borrower;


WHEREAS, Bank has agreed to such limitations based on the terms and conditions
set forth in this Addendum;


NOW, THEREFORE, Borrower and the Bank agree as follows:


1.    AMENDMENT TO SECTION 3.1. The first sentence of Section 3.1 of the
Agreement is hereby amended to read in its entirety as follows:


Section 3.1 CREATION OF SECURITY INTEREST. As security for all Indebtedness and
Outstanding Commitments, Borrower hereby assigns, transfers, and pledges to the
Bank, and grants to the Bank a security interest in (a) all of the Capital Stock
and Deposit Accounts, now owned or existing or hereafter owned, acquired, or
arising by Borrower, (b) all other Collateral as may be delivered to Bank from
time to time, (c) all payment intangibles related to the foregoing, and (d) all
proceeds, cash proceeds, and noncash proceeds of the foregoing.


2.    AMENDMENT TO SECTION 3.4. Section 3.4 of the Agreement is hereby amended
to read in its entirety as follows:



5/2005    Addendum to Advances and Security Agreement    Page 18

--------------------------------------------------------------------------------



Section 3.4 RESERVED.


3.    AMENDMENT TO SECTION 3.8. Section 3.8 of the Agreement is hereby amended
to read in its entirety as follows:


Section 3.8 ADDITIONAL DOCUMENTATION. At any time after the occurrence of an
Event of Default or at any time that Borrower desires to have Collateral other
than Securities be Qualifying Collateral for Borrower, Borrower shall make,
execute, record, and deliver to the Bank such financing statements, notices,
assignments, listings, powers of attorney, and other instruments with respect to
the Collateral and the security interest of the Bank therein all in such form as
the Bank may require. To the extent permitted by applicable law, Borrower
irrevocably authorizes the Bank to file at any time after the occurrence of an
Event of Default or at any time that Borrower desires to have Collateral other
than Securities be Qualifying Collateral for Borrower, in the name of Borrower
or otherwise and without the signature or other separate authorization or
authentication of Borrower appearing thereon, such UCC financing statements
(including, without limitation, continuations and amendments) and in such
jurisdictions as the Bank may deem necessary or appropriate to perfect or
maintain the perfection of the security interest of the Bank. Borrower
irrevocably authorizes the Bank to file, at any time after the occurrence of an
Event of Default or at any time that Borrower desires to have Collateral other
than Securities be Qualifying Collateral for Borrower, financing statements
(including, without limitation, continuations and amendments) with respect to
any Collateral describing the Collateral covered thereby as “all of the debtor’s
personal property and assets” or words to similar effect, notwithstanding that
such description may be broader in scope than the Collateral described in this
Agreement. Borrower agrees that a photocopy, electronic or other reproduction of
this Agreement or of a financing statement is sufficient as a financing
statement. Borrower shall pay the cost of, or incidental to, any recording or
filing of any financing statements (including, without limitation, continuations
and amendments) or other assignment documents concerning the Collateral.


4.    RATIFICATIONS. The terms and provisions set forth in this Addendum shall
modify and supersede all inconsistent terms and provisions set forth in the
Agreement and except as expressly modified and superseded by this Addendum, the
terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrower and the Bank agree that the
Agreement as amended hereby shall continue to be legal, valid, binding, and
enforceable in accordance with its terms.


5.    APPLICABLE LAW; SEVERABILITY. THIS ADDENDUM SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
INCLUDED THEREIN. IN THE EVENT THAT ANY PORTION OF THIS ADDENDUM CONFLICTS WITH
APPLICABLE LAW, SUCH CONFLICT

5/2005    Addendum to Advances and Security Agreement    Page 19

--------------------------------------------------------------------------------



SHALL NOT AFFECT ANY OTHER PROVISION OF THIS ADDENDUM THAT CAN BE GIVEN EFFECT
WITHOUT THE CONFLICTING PROVISION, AND TO THIS END THE PROVISIONS OF THIS
ADDENDUM ARE DECLARED TO BE SEVERABLE.


6.    SUCCESSORS AND ASSIGNS. This Addendum shall be binding upon and inure to
the benefit of the authorized and permitted successors and assigns of Borrower
and the Bank.
7.    ENTIRE AGREEMENT. THIS ADDENDUM REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES HERETO RELATING TO THIS ADDENDUM AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.


8.    CAPTIONS AND HEADINGS. The captions and headings in this Addendum are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Addendum.


9.    EXECUTION. This Addendum may be executed in any number of counterparts, on
telecopy counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.


IN WITNESS WHEREOF, Borrower and the Bank have caused this Addendum to be signed
in their respective names by their respective duly authorized officers as of the
date first above written.


BORROWER
 
BANK
 
 
 
 
 
TRINITY UNIVERSAL INSURANCE COMPANY
 
FEDERAL HOME LOAN BANK OF DALLAS
(Full Corporate Name of Borrower)
 
 
 
 
 
 
 
 
By:
/s/ Christopher L. Moses
 
By:
/s/ Michael Sims
Name:
Christopher L. Moses
 
Name:
Michael Sims
Title:
Assistant Treasurer
 
Title:
Executive Vice President & CFO
 
 
 
 
 
By:
 
 
By:
/s/ Gustavo Molina
Name:
 
 
Name:
Gustavo Molina
Title:
 
 
Title:
Senior Vice President
 
 
 
 
 
FHFB ID#
 
 
 
 




5/2005    Addendum to Advances and Security Agreement    Page 20